Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-15 are currently pending in the instant application.  Applicants have amended claims 2-15 in a preliminary amendment filed on June 12, 2020.  Claims 1-15 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2018/084334, filed on December 11, 2018 and claims benefit of Foreign Application EPO 17209208.2, filed on December 21, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being 


IV.	Objections

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the limitation “R12 is a radical of the formula A1” which should read “R12 is a radical of formula A1”. Applicants are suggested to delete the term “the” in this limitation.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  claim 8 contains the limitation “wherein R1 are formulas YZT-1 to YZT-8” which should read “R1 is selected from formulas YZT-1 to YZT-8”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  claim 9 contains the limitation “wherein Ar are formulas Ar-1 to Ar-12” which should read “Ar is selected from .  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  claim 13 contains the limitation “or the enantiomers, diastereomers or salt thereof” which should read “or a stereoisomer or agriculturally acceptable salt thereof”.  Appropriate correction is required.

***The closest prior art is CN 102134234 which teaches compounds such as 
    PNG
    media_image1.png
    219
    471
    media_image1.png
    Greyscale
but differ from the instant compounds in the definition of variable R11/R12 in the instant compounds which do not include a phenyl ring or a heteroaryl ring as seen above in the prior art’s compound.
V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).